Electronically Filed
                                                     Supreme Court
                                                     SCEC-12-0000714
                                                     01-NOV-2012
                                                     10:19 AM



                       NO. SCEC-12-0000714

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              KHISTINA CALDWELL DEJEAN, Plaintiff,

                                vs.

    SCOTT NAGO, Chief Election Officer, Office of Elections,
     State of Hawai#i; and DAVID M. LOUIE, Attorney General,
                  State of Hawai#i, Defendants.


                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

          Upon consideration of the document entitled “Appeal

Order” filed by plaintiff Khistina Caldwell DeJean on October 26,

2012, which we construe as a motion for reconsideration of the

August 23, 2012 Findings of Fact, Conclusions of Law and

Judgment, and the record, it appears that the request for

reconsideration is untimely.   See HRAP 40(a) (“A motion for

reconsideration may be filed by a party only within 10 days after

the filing of the opinion, dispositional order, or ruling unless

by special leave additional time is granted during such period by

a judge or justice of the appellate court involved.”).
Therefore,

          IT IS HEREBY ORDERED that the motion is dismissed.

          DATED: Honolulu, Hawai#i, November 1, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2